DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendments to the title, specification and claims, in the submission dated 11/6/19, are acknowledged and accepted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 11/6/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiess et al. (DE 102013221506).
Consider claim 8, Fiess et al. disclose (e.g. figure 10) a filter device for an optical sensor, comprising:
a hologram (30, reflection hologram) having a defined number of holographic functions, which are developed in such a way that the filter device blocks optical radiation that impinges upon the filter device from a defined first solid angle and optical radiation that impinges upon the filter device from a defined second solid angle is able to pass through the filter device (the reflection hologram allows for some radiation to pass and reflects other light; see figure 10) [see pages 17-18 of the provided translation].
Consider claim 9, Fiess et al. disclose (e.g. figure 10) the filter device as recited in claim 8, wherein the filter device is a volume hologram (the holographic optical element is a volume hologram) [see pages 2, 8 of the provided translation].
Consider claim 10, Fiess et al. disclose (e.g. figure 10) the filter device as recited in claim 9, wherein the volume hologram has a plurality of layers, and each layer has at least one holographic function (the holographic optical element includes a plurality of photoactive layers) [see pages 2, 8 of the provided translation].
Consider claim 11, Fiess et al. disclose (e.g. figure 10) the filter device as recited in claim 10, wherein the volume hologram has a defined number of a plurality of holographic functions per layer of the layers (each layer has a defined number of functions) [see pages 2, 8 of the provided translation].
Consider claim 14, Fiess et al. disclose (e.g. figure 10) a method for producing a filter device for an optical sensor, the method comprising the following steps:
providing a hologram (30j, reflection hologram) having a defined number of holographic functions (a defined number of functions are provided), the holographic functions being developed in such a way that the filter device blocks radiation that impinges upon the filter device from a defined first solid angle and radiation that impinges upon the filter device from a defined second solid angle is able to pass through the filter device (the reflection hologram allows for some radiation to pass and reflects other light; see figure 10) [see pages 17-18 of the provided translation].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiess (DE 102013221506) in view of Fontecchio et al. (US 2016/0370625).
Consider claim 12, Fiess et al. disclose (e.g. figure 10) the filter device as recited in claim 8.  However, Fiess does not explicitly disclose that the holographic materials of the filter device are polymer-based materials.  Fiess and Fontecchio et al. are related as hologram layers.  Fontecchio discloses holographic materials of a filter device are polymer-based materials (the HPDLC includes a tunable filter made of polymer-based materials) [0132, 0139, 0142].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the layer material of Fiess to include the HPDLC, as taught by Fontecchio et al., in order to use a material for the filter that quickly switches between respective transparent and reflective states to obtain a desired filtering function.
Consider claim 13, Fiess et al. disclose (e.g. figure 10) the filter device as recited in claim 8.  However, Fiess does not explicitly disclose that the optical sensor is a lidar sensor or a time of flight sensor.  Fiess and Fontecchio et al. are related as hologram devices.  Fontecchio discloses an optical sensor that is a lidar sensor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Fiess to be used in a lidar sensor, as taught by Fontecchio et al., in order to use filter that quickly switches between respective transparent and reflective states to obtain a desired filtering function for light detection and ranging.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frederiksen et al. (US 2019/0219676) discloses an optical element for a LIDAR system having an expanding optical system and projection lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872